Deen, Judge.
In a condemnation case involving 21 acres of land, fronting on a highway, where there was testimony that the highest and best use for high land with available transportation such as here involved would be subdivision purposes; that the market shows prices have consistently ranged between $2,000 and $3,000 per acre, and that tracts from 5 to 30 acres generally bring from $1,000 to $2,000 it cannot be said that a jury verdict of $31,000 is not within the range of the evidence.
Argued January 15, 1974
Decided February 5, 1974.
Bouhan, Williams & Levy, James M. Thomas, for appellant.
Z. Vance Dasher, for appellees.
This is true although the same witness testified: "I came out with a value... which is $1,100 per acre... The final estimate of value then due to the taking is $25,600.” Opinion evidence is never so authoritative that the jury is bound to be governed by it; they must form a decision on the soundness of the witness’ conclusions from the facts he states as a basis for his conclusion, and they may reject the conclusion as not naturally following from the facts, or from the facts stated they may arrive at a different conclusion. Ginn v. Morgan, 225 Ga. 192 (167 SE2d 393). This witness outlined the basis for his conclusions, including descriptions of 12 parcels of comparable property recently sold in the same vicinity, the general availability of other roads, modern homes, schools, and a hospital, as well as gas, power and telephone lines. A number of comparable recent sales were given; while most were slightly below the acreage price arrived at by this jury, some were above it. The jury was not absolutely bound by the witness’ conclusion but could, from the facts stated, have arrived at a higher or lower estimate of value.
The verdict was not excessive.

Judgment affirmed.


Hall, P. J., and Stolz, J., concur.